TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 23, 2019



                                       NO. 03-18-00839-CR


                                  The State of Texas, Appellant

                                                  v.

                                 Michael Lance Wood, Appellee




           APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
            REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order the district court signed, granting appellee’s motion to suppress.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the district court’s order granting appellee’s

motion to suppress and remands the case for further proceedings. Appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.